 In theMatter Of UNITED SHIPYARDS,INC., AND BETHLEHEM SHIP-BUILDING CORPORATION,LTD.andINDUSTRIALUNION OFMARINE ANDSHIPBUILDING WORKERS OF AMERICACase No. B-567.-Decided August 2, 1939Shipbuildingand RepairingIndustry-Investigation of Representatives:,stipu-lation as to existence of question concerning representation-UnitsAppropriatefor CollectiveBargaining:stipulation asto-Determination of Representatives:stipulationthat pay rolls and evidences of union membership be submitted toaccountants-Certification:issued onreport ofaccountants pursuant to stipula-tion-Order:petitionfor investigation of representatives dismissed as to oneof twocorporations named in petition.Mr. Richard J. Hickey, Mr. Martin I. Rose,andMr. Millard L.Midonick,for the Board. .Cravath, de Gersdorff, SwainectWood,byMr. Chester A. McLain,Mr. Albert H. Connelly, Mr. Bruce Bromley,andMr. John A. Morse,of New York City, for Bethlehem.Col.Kenneth Gardner, Mr. Arthur 0. Louis,andMr. J. WardO'Neill,of New York City, for United Shipyards.Boudin, CohnctGlickstein,byMr. H. N. Glickstein,of New YorkCity,Mr. Samuel L. Rothbard, by Mr. Anthony J. Nisivoccio,ofNewark, N.J.,Mr. Frank Kelley,of Hoboken, N. J., andMr. CharlesGeorge,of Brooklyn, N.Y.-,.for the Industrial Union.Mr. A. M. Fisch, by Mr. Sidney Schiffman,of New York City, andMr. Alfred J. Klippberg,of New York City, for the Council.Mr. William A. Crane,ofWashington, D. C., for the AmericaRFederation of Labor, Metal Trades Department.Mr. Fred Sinay,of New York City, for the International Brother-hood of Boilermakers, Iron Shipbuilders,Welders & Helpers ofAmerica.Mr. Alfred J. Klippberg,ofWashington, D. C., for the Interna-tional Association of Machinists.Mr. William L. Williams,of New York City, for Local 277, Inter-national Brotherhood of Electrical Workers.Mr. Walter Patterson,of Hoboken, N. J., for the Iron SteamshipBuilders, Port of New York and Vicinity.Mr. William B. Simonson,Staten Island, N. Y., for the Staten IslandMarine Workers Protective Association.Mr. Walter T. Nolte,of counsel to the Board.14 N. L.R. B., No. 9.169 170DECISIONS OF NATIONAL LABOR RELATIONS BOARD,SUPPLEMENTAL DECISIONCERTIFICATION OF REPRESENTATIVESANDORDERSTATEMENT OF THECASEOn March 2, 1938, the National Labor Relations Board, herein,called the Board, issued a Decision and Direction of Election' inthe above-numbered case.On March 22, 1938, the Board issued anAmendment to the Direction of Election.2The Direction of Elec-tion, as amended, provided that an election by secret ballot be heldas soon as convenient and beginning as promptly as practicable afterthe date of the Direction among the employees of United Shipyards,,Inc., herein called United Shipyards, employed in its three plants,namely the Crane, Morse, and Fletcher plants, in any pay-roll periodin either the month of May or the month of September 1937, exclud-ing salaried employees and executives or supervisors; who do notwork with tools; foremen; timekeepers; draftsmen; watchmen; em-ployees of the engineering departmeht, including technical employeesin that department; janitors and janitresses; office and clerical help;snappers who are paid on a salaried basis; and all technical em-ployees working on a salary, to determine whether such employees,in the three said plants desired to be represented by Industrial UnionofMarine and Shipbuilding Workers of America, affiliated withthe Committee for Industrial Organization, herein called the Indus-trialUnion, or by the American Federation-of Labor, for the pur-poses of collective bargaining, or by neither.On July 6, 1938, the Board issued an Order Reopening the Recordand an Order Permitting the Filing of an Amended Petition Withthe Board, both upon request of the Industrial Union and for the-purpose, as alleged, of joining Bethlehem Shipbuilding Corpora-tion,Ltd., herein called Bethlehem, as a co-respondent in the pro-ceeding by reason of the acquisition by Bethlehem of the propertyand assets of United Shipyards on or about June 2, 1938.Pursuant to the above orders, the Industrial Union filed with theBoard a second amended petition, dated June 21, 1938, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of United Shipyards and Bethlehem and request-ing an investigation and certification of representatives pursuant to,Section 9 (c) of the National Labor Relations Act, 49 Stat. 449',.15 N. L. R. B. 742.26 N. L. R. B. 126. UNITED SHIPYARDS, INCORPORATED171herein called the Act.On July 6, 1938, the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and'Regulations-Series 1, as amended,ordered an investigation and authorized the Regional Director forthe Second Region (New York City) to conduct it and to providefor an appropriate hearing upon due notice.On July 8, 1938, the Regional Director issued a notice of hearing,copies of which were duly served upon . United Shipyards, uponBethlehem, upon the Industrial Union, and upon the Marine WorkersMetal Trades District Council, Port of New York and Vicinity,herein called the Council, and the International Longshoremen's As-sociation, both named in the second amended petition as labor organ-izations claiming to represent employees directly affected by theinvestigation.On July 16, 1938, Bethlehem filed with the Board a motion todismiss the second amended petition and to vacate the orders of theBoard issued July 6, 1938, permitting the filing of. the secondamended petition, reopening the record, and directing investigationand hearing.The grounds of the motions were (1) that the ordersof the Board had been issued without notice to Bethlehem; (2)that Bethlehem was not a party to prior proceedings in the case;and (3) that Bethlehem was not a' successor in interest to UnitedShipyards with respect to such proceedings.Pursuant to notice, a. hearing was held on July 15 and 16, 1938,at New York City, before Elliott L. Biskind, the Trial Examinerduly designated by the Board. The Board, United Shipyards,Bethlehem, the Industrial Union, the Council, and the AmericanFederation of Labor were represented and participated in thehearing.On August 13, 1938, the Board, finding the record inadequate forthe determination of the issues, and acting pursuant to Article III,Section 8, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered the record reopened for theintroduction of further evidence and authorized the Regional Direc-tor to issue notice of further hearing.On August 23, 1938, the Regional Director issued a notice of hear-ing.Pursuant to such notice, as subsequently amended, a hearingwas held on September 15, 16, 19, and 24, 1938, at New York City,before ' James C. Paradise, the Trial Examiner duly designated bythe Board.The Board, United Shipyards, Bethlehem, the Indus-trialUnion, the Council, the American Federation of Labor, andthe Staten Island Marine Workers Protective Association were rep-resented and participated in the hearing.At the conclusion of thehearings, United Shipyards moved to dismiss the proceeding as toit.The Trial Examiner reserved ruling on the motion. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the course of the final hearing,on September 24, 1938,Bethlehem,the Industrial Union, and the American Federation ofLabor entered into a stipulation in settlement of the issues of thecase.The stipulation provides as follows :IT is AGREEDby theBethlehem Shipbuilding Corporation, theIndustrial Union of Marine&Shipbuilding Workers of Americaand the American Federation of Labor as follows :1.The appropriate units for the purpose of collective bar-gaining herein shall consist of all employees of the company atitsCrane,Morse and Fletcher Plants which are considered asseparate units for the purposes of this stipulation,excluding allsalaried employees and executives or supervisors who do notwork with tools,foremen, timekeepers,draftsmen,watchmen,employees of the engineering department,including technicalemployees in that department,janitors and janitresses,office.and clerical employees,snappers who are paid on a salary basis,and all technical employees working on salary.2.For the purposes of this stipulation alone and withoutprejudice to any other proceedings to, which respondent, Beth-lehem Shipbuilding Corporation,Ltd. is or may be a party,respondent,Bethlehem Shipbuilding Corporation,Ltd. agreesthat its operations at each of the three plants in question affectthe flow of commerce among the various states and with foreigncountries,and that a question concerning representation affect-ing commerce within the meaning of the Act exists at each ofsaid plants.3.On or before October 6th,1938, the American Federationof Labor and the Industrial Union of Marine&ShipbuildingWorkers of America shall submit their respective evidences' ofmembership to the accounting firm of Lybrand Ross Bros. &Montgomery, of NewYork City.This evidence shall consist ofapplication cards, pledge cards,or records of dues paymentsand shall be limited to the period commencing June 1, 1936and ending June 30, 1938.For the purposes of this stipulationthe only acceptable record of dues payments shall be the originaldues cards issued to the men or the periodic dues payment re-ports made by the respective local organizations to their nationalorganization.The Board shall deliver to said accounting firmBoard's Exhibits 13A, B and C in this case which contain alist of the employees in each of said appropriate units in themonths of May, 1937 and June, 1938.4.After the receipt of said evidence of membership and saidpayroll lists, said accounting firm shall render a report stating(a) the total number of employees on the payroll in each of the UNITED SHIPYARDS, INCORPORATEDappropriate units in May, 1937 and June, 1938, after eliminating-.duplications; (b) the total number of members of each of theunions among the employees in the respective appropriate units..For this purpose, an individual shall be deemed a member of theorganization to which he last paid dues or for which he last..signed a pledge or application card, whichever date is later.Anindividual who on the same day either signed cards for both or-ganizations, or signed a card in one and paid dues in the other-shall not be considered a member of either organization.5.The original of the report of said accounting firm shall be-filed with the Board and shall become part of the record in thi&case, and copies thereof shall be served on the representatives ofeach of the interested parties hereto and the Trial Examiner.6.The evidence of membership submitted.by the respectiveunions shall be kept in the strictest confidence by said accounting;firm, and shall be returned by it to the respective unions as soon,,as the membership claims of the unions have been checked as-.above provided.7.The fee for the services of said accounting firm shall bepaid by the respondent, Bethlehem Shipbuilding Corporation.8.The report of said accounting firm shall be binding upon-,the parties hereto and shall be conclusive of the membership.,claims of the respective unions and shall be used by the Boar&as the basis for certifying the union, if any, shown by said re-port as representing a majority of the employees in the respectiveappropriate units.9.In the event that the Board should certify either of the.unions as the exclusive representative for collective bargaining-of the employees in one or more of the appropriate units,.Bethlehem Shipbuilding Corporation agrees to recognize the.union or unions so certified as such exclusive representative forcollective bargaining.10. In the, event that in any unit the figures certified by theaccountants show that neither union has a majority of 'the em-ployees in that unit, this stipulation shall not apply to such unit;and in respect of such unit the Board shall proceed as thoughthis stipulation had not been made.11.The respective unions agree that if an election should beordered by the Board in any of the appropriate units, that theemployees eligible to vote in said election shall be those specifiedin paragraph 1 of this stipulation whose names appear on the,payroll of the company in the months of May, 1937 and June,1938, and that the ballot in any such election shall afford theemployees the opportunity to vote for the Industrial Union of 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarine & Shipbuilding Workers of America, the AmericanFederation of Labor, or neither.Upon the foregoing stipulation and the entire record in the case,the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTI.THE BUSINESS OF BETHLEHEMBethlehem Shipbuilding Corporation, Ltd., a Delaware corporationorganized in 1917, has, since June 2, 1938, owned and operated fourplants located in the Port of New York formerly owned and operatedby United Shipyards, Inc.Only three of the four plants, namely theCrane or Brooklyn 27th Street plant and the Morse or Brooklyn 56thStreet plant, both located in Brooklyn, New York, and the Fletcheror Hoboken plant located in Hoboken, New Jersey, are involved in theinstant proceeding.At these three plants Bethlehem engages in therepair, reconditioning, and reconstruction of ships and other floatingequipment and in the construction of small craft. Included amongthe ships repaired at each of the three plants are vessels capable offoreign and coastwise ocean travel. In addition to the work done atthe plants, Bethlehem on occasion sends out crews from the plants torepair ships docked at wharves and piers throughout the Port of NewYork. It also manufactures at each of the plants machinery and partswhich are subsequently sold to other concerns similarly engaged ratherthan used by Bethlehem in the course of its own operations.A 'substantial number of all vessels repaired at the Crane andFletcher plants from the date of their acquisition by Bethlehem, June'2,1938, to August 31, 1938, were vessels normally engaged in coast-wise and foreign commerce.Work at the Morse plant during thesame period was confined almost entirely to the repairing of twovessels owned by the United States Maritime Commission, both longout of service but formerly engaged as ocean-going passenger vessels.Total billings during the period above referred to amounted to$925,000.We find that the repairing operations of Bethlehem are performedupon instrumentalities of interstate and foreign commerce and thatsuch operations have a close, intimate, and substantial relation totrade, traffic, commerce, and transportation among the several Statesand with foreign countries.II.THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of Americais a labor organization affiliated with the Committee for Industrial UNITED SHIPYARDS, INCORPORATED175Organization, admitting to its membership the production and main-tenance workers of Bethlehem, excluding salaried employees, such as-administrative employees and supervisory employees who do not workwith tools, and timekeepers, office and clerical workers, draftsmen,,janitors, and employees in the engineering and technical departments.Marine Workers Metal Trades District Council, Port of New York-and Vicinity, is a labor organization affiliated with the AmericanFederation of Labor. Its affiliated locals admit to membership allemployees of Bethlehem, excluding executives and supervisory em-ployees and office and clerical workers.III.THE QUESTION CONCERNING REPRESENTATIONIn accordance with the terms of the stipulation, Nye find that aquestion has arisen concerning the representation of employees of'Bethlehem at its Crane, Morse, and Fletcher plants in the Port ofNew York.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which has:arisen, occurring in connection with the operations of Bethlehemdescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITSIn accordance with the terms of the stipulation, we find that allemployees of Bethlehem at its Crane, Morse, and Fletcher plants, re-spectively, excluding all salaried employees and executives or super-visors who do not work with tools, foremen, timekeepers, draftsmen,watchmen, employees of the engineering department, including tech-nical employees in that department, janitors and janitresses, office andclerical employees, snappers who are paid on a salary basis, and alltechnical employees working on salary, constitute three separate units;appropriate for the purposes of collective bargaining and that suchunits will insure to the said employees the full benefit of their rightto self-organization and collective bargaining and will otherwise.effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESPursuant to the stipulation, the accountants filed a report, datedDecember 22, 1938, copies of which were duly served upon the parties. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDThe report was ambiguous in certain particulars and raised a questionas to whether or not the terms of the stipulation had been strictlyadhered to in its preparation.The Board, therefore, acting throughthe Regional Director, asked the accountants to submit a supplementalreport, detailing the procedure followed in the preparation of theoriginal report.Pursuant to such request, the accountants filed a:supplemental report, dated April 6, 1939.With respect to the representation of employees, the accountantsreported as follows :'Total names allocated to :IndustrialUnion of Marine & Ship-buildingWorkers of America_______The American Federation of Labor____Names not identified with records ofeither union and therefore not allo-cated -----------------------------CraneYardMorseYardFletcherYard68094073667177933366805261,0831,7971,355The stipulation provided for the submission of membership appli-cation cards and dues records by the unions and for the crediting ofindividuals to the union in which they had last participated, either bythe signing of application cards or payment of dues.The originalreport of the accountants indicated, however, that no dues recordshad been submitted by the American Federation of Labor. Theprocedure adopted by the accountants as a result of this failure isindicated by the following statement in their supplemental report:The failure of the American Federation of Labor to submitdues records required us to rely upon the application cards sub-mitted by both unions.We find that such procedure, although representing a deviation fromthe provisions of the stipulation, was without prejudice to the Ameri-,can Federation of Labor.The American Federation of Labor filed letters of protest against'both the original and the supplemental reports of the accountants.We'have considered such protests and.find that they raise no substantial-ormaterial issues.We find that the Industrial Union has been designated and selectedby a majority of the employees in each of the three above-describedunits as their representative for the purposes of collective bargainingand that it is, therefore, the exclusive representative of all the employ-ees in each of such units for the purposes of collective bargaining, andwe will so certify.Totals ----------------------------- UNITED SHIPYARDS, INCORPORATED177Upon the basis of the above stipulation and supplemental findings.of fact and upon the entire record in the case, the Board makes the.following :SUPPLEMENTAL CONCLUSIONS OF LAW ;,1.IndustrialUnion of Marine and Shipbuilding Workers ofAmerica, affiliated with the Committee for Industrial Organization,and Marine Workers Metal Trades District Council, Port of New Yorkand Vicinity, affiliated with the American Federation of Labor, arelabor organizations, within the meaning of Section 2 (5) of the Act.2.A question affecting commerce has arisen concerning the repre-sentation of employees of Bethlehem Shipbuilding Corporation, Ltd.,at its Crane, Morse, and Fletcher plants in the Port of New York, with-in the meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.3.All employees of Bethlehem Shipbuilding Corporation, Ltd., atits Crane, Morse, and Fletcher plants, respectively, excluding all sal-aried employees and executives or supervisors who do not work withtools, foremen, timekeepers, draftsmen, watchmen, employees of theengineering department, including technical employees in that de-partment, janitors and janitresses, office and clerical employees, snap-pers who are paid on a salary basis, and all technical employees work-ing on salary, constitute three separate units appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b) ofthe Act.4. Industrial Union of Marine and Shipbuilding Workers of Amer-ica is the exclusive representative of all employees within each of thethree above-described units for the purposes of collective bargaining,within the meaning of Section 9 (a) of the Act.5.There is no question affecting commerce concerning. the represen-tation of employees of United Shipyards, Inc., within the meaning ofSection, 9 (c) and Section 2 (6) and (7) of the Act.CERTIFICATION OF REPRESENTATIVESUpon the basis of the above stipulation, supplemental findings offact, and supplemental conclusions of law, and upon the entire recordin the case, and by virtue of and pursuant to the power vested in theNational Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,IT Is HEREBY CERTIFIED that Industrial Union of Marine and Ship-building Workers of America has been designated and selected by themajority of the employees of Bethlehem Shipbuilding Corporation,Ltd., employed as of May 1937 and June 1938 at its Crane, Morse, andFletcher plants, respectively, excluding all salaried employees and 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDexecutives or supervisors who do not work with tools, foremen, time-keepers, draftsmen, watchmen, employees of the engineering depart-ment, including technical employees in that department, janitors and.janitresses, office and clerical employees, snappers who are paid on asalary basis, and all technical employees working on a salary, as theirrepresentative for the purposes of collective bargaining, and that, pur-suant to Section 9 (a) of the National Labor Relations Act, Industrial.Union of Marine and Shipbuilding Workers of America is the exclu-sive representative of all such employees at each of said plants, for thepurposes of collective bargaining in respect to rates of pay, wages,.hours of employment, and other conditions of employment.ORDERUpon the basis of the above supplemental findings of fact and sup-plemental conclusions of law, and upon the entire record in the case,,and by virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 -(c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2,IT IS HEREBY ORDERED that the second amended petition for investiga-tion and certification of representatives of employees' of United Ship-yards, Inc., and Bethlehem Shipbuilding Corporation, Ltd., filed byIndustrial Union of Marine and Shipbuilding Workers of America,,be, and it hereby is, dismissed in so far as it relates to United Ship-yards, Inc.MR. WILLIAM M. LEISERSON took no part in the consideration of the.above Supplemental Decision, Certification of Representatives, andOrder.